DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin T. Grzelak on 25 June 2021.
The application has been amended as follows: 

8. A vehicle seat locking device, comprising: a housing; a lock; a bolt element operatively connected to the lock and received in the lock by a force; a first damping element limiting movement of the bolt in a specific position, wherein the first damping element further comprises a tolerance compensating element, and wherein the tolerance compensating element is configured to maintain contact with the bolt element when the bolt element is received in the lock; and a second damping element spaced apart from the first damping element and arranged in a direction of the force downstream of the first damping element, wherein the second damping element is configured to contact the bolt element when a and wherein the bolt element is configured to maintain a spaced relationship with the second damping element when the threshold value of a force acting on the bolt element is not reached.

16. A vehicle seat having a locking device comprising: a housing; a lock; a bolt element operatively connected to the lock and received in the lock by a force; a first damping element limiting movement of the bolt in a specific position, wherein the first damping element further comprises a tolerance compensating element, and wherein the tolerance compensating element is configured to maintain contact with the bolt element when the bolt element is received in the lock; and a second damping element spaced apart from the first damping element and arranged in a direction of the force downstream of the first damping element, wherein the second damping element is configured to contact the bolt element when a predetermined threshold value of a force acting on the bolt element is reached, and wherein the second damping element is configured to First Named Inventor Sebastian Meyer Appln. No.16/019,809 Page.5 contact the tolerance compensating element when the predetermined threshold value of a force acting on the bolt element is reached, and wherein the bolt element is configured to maintain a spaced relationship with the second damping element when the threshold value of a force acting on the bolt element is not reached.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Although the
With regards to claim 1, the amended language distinguishes the claimed invention from the previously cited prior art.
With regards to claims 8 and 16, the amended language distinguishes the claimed invention from the previously cited prior art. However, both claims would still be rejected over the previously cited reference Yamada (US-4941696-A). The examiner’s amendment includes the allowable language of claim 1 to distinguish claims 8 and 16 from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675